IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :             No. 2050 Disciplinary Docket No. 3
              Petitioner        :
                                :
                                :             No. 43 DB 2014
           v.                   :
                                :
RANDAL E. McCAMEY,              :             Attorney Registration No. 19847
                                :             (Allegheny County)
             Respondent         :




                                         ORDER


PER CURIAM


      AND NOW, this 22nd day of January, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, Randal E. McCamey is suspended from

the Bar of this Commonwealth for a period of one year and one day, retroactive to

August 17, 2014. He is directed to comply with all the provisions of Pa.R.D.E. 217.

Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).



      Mr. Justice Eakin did not participate in the decision of this matter.